Porter, J.
delivered the opinion of the court. The appellant having taken this appeal in a case where there is neither statement of facts, bill of exceptions, nor any other matter which will enable the court to revise the judgment of that of the first instance, the appellee has brought the cause up, and prayed that the decree given below may be affirmed with ten per cent. damages. It is the settled jurisprudence of this tribunal, that an appeal taken under such circumstances, can be considered in no other light but for the purposes of delay.
It is therefore ordered, adjudged and de*85creed, that the judgment of the district court be confirmed with costs, and ten per centum damages on the amount of said judgment.
Todd for the plaintiff, Lesassier & Brownson for the defendant.